UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-1959


STATE FARM FIRE AND CASUALTY COMPANY,

                Plaintiff – Appellee,

          v.

 CHIJIOKE AKAMIRO, Default Noted 3/21/2013,

                Defendant – Appellant,

          and

 FREDERICK STARKES, Default Noted 3/21/2013,

                Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:13-cv-00055-MSD-DEM)


Submitted:   December 20, 2013             Decided:   January 8, 2014


Before WYNN and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Chijioke Akamiro, Appellant Pro Se. Theodore Ira Brenner,
BRENNER, EVANS & MILLMAN, PC, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Chijioke    Akamiro    appeals   the    district     court’s    order

granting State Farm Fire and Casualty Company’s unopposed motion

under Fed. R. Civ. P. 55 for a default judgment in this action

for a declaratory judgment.            We have reviewed the record and

find    no   reversible    error.      Accordingly,       we    affirm    for   the

reasons stated by the district court.               State Farm Fire and Cas.

Co. v. Akamiro, No. 2:13-cv-00055-MSD-DEM (E.D. Va. July 19,

2013).       We dispense with oral argument because the facts and

legal    contentions     are    adequately    presented    in    the     materials

before   this    court    and   argument   would    not   aid    the   decisional

process.

                                                                          AFFIRMED




                                       2